COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Huff, Athey and Friedman
              Argued by videoconference


              MATTHEW RYAN SCOTT
                                                                             MEMORANDUM OPINION * BY
              v.     Record No. 0672-21-3                                       JUDGE GLEN A. HUFF
                                                                                 FEBRUARY 22, 2022
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF HENRY COUNTY
                                              David V. Williams, Judge

                              (Michael A. Nicholas; Daniel, Medley & Kirby, on brief), for
                              appellant. Appellant submitting on brief.

                              Stephen J. Sovinsky, Assistant Attorney General (Mark R. Herring,1
                              Attorney General, on brief), for appellee.


                     Following a bench trial, Matthew Ryan Scott (“appellant”) was convicted in the Henry

              County Circuit Court (the “trial court”) on one count of possession of methamphetamine and one

              count of possession of fentanyl, in violation of Code § 18.2-250. In this appeal, appellant contends

              the trial court erred in finding the evidence sufficient to prove that he knowingly and intelligently

              possessed the illicit narcotics. This Court disagrees and affirms the convictions.

                                                       I. BACKGROUND

                     On appeal, this Court “consider[s] the evidence and all reasonable inferences flowing

              from that evidence in the light most favorable to the Commonwealth, the prevailing party at

              trial.” Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc) (quoting Jackson v.




                     *   This opinion is not designated for publication. See Code § 17.1-413.

                     1   Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
Commonwealth, 267 Va. 666, 672 (2004)). Viewed through this lens, the evidence shows the

following:

       On August 24, 2020, Deputy M.R. Hodges of the Henry County Sheriff’s Office initiated a

traffic stop of a Chevrolet pickup truck on Reed Creek Drive in Henry County. He did so because

the truck failed to come to a complete stop at the intersection of Applegate and Reed Creek Drive.

As Deputy Hodges approached, appellant, the car’s driver, opened the door of the vehicle. Deputy

Hodges told appellant to close the door and remain in the vehicle. He then ran appellant’s

information and learned that appellant’s driver’s license had been revoked.

       From there, Deputy Hodges requested a canine to search around the vehicle for the odor of

narcotics. When the canine officer arrived, the officers approached the vehicle and explained the

process to appellant and his passenger. When appellant opened the door, Deputy Hodges saw a

glass smoking device on the floorboard. Deputy Hodges asked appellant and his passenger to exit

the vehicle.

       Deputy Hodges searched the vehicle for narcotics and found clear plastic bags containing a

white crystal-like substance and a white powder-like substance in the vehicle’s center console. A

clear plastic bag containing a green leafy-like substance was found “inside of the seat of the vehicle,

under a towel.” Deputy Hodges also found a pill bottle containing oval-shaped pills. And while

searching the vehicle, he overheard appellant tell the other officer that “the items in the vehicle were

his.” Testing confirmed that the white crystal-like substance in the clear plastic bag was

methamphetamine and the white powder-like substance in the clear plastic bag was fentanyl. The

canine was never used.

       Appellant was indicted for one count of possession of methamphetamine and one count of

possession of fentanyl on November 16, 2020, and a bench trial took place for each of those charges

on March 5, 2021. At the conclusion of the Commonwealth’s evidence, appellant made a motion to


                                                 -2-
strike. In that motion, he asserted that the Commonwealth only proved he was in mere proximity to

the drugs and had not shown that he knew the illicit drugs were in the vehicle. He also argued the

overheard statement was a general statement claiming ownership of items in the car—not an

admission that the contraband was his—because the statement did not unambiguously claim

ownership of the illicit narcotics or the smoking device found in the vehicle. The trial court

overruled the motion.

       After the defense rested its case, appellant incorporated a renewed motion to strike within

his closing argument. He again argued that his overheard general statement did not specify which

items he was talking about and that he never admitted he knew illicit substances were in the vehicle.

Consequently, he argued, the Commonwealth only established a suspicion of guilt. The trial court

disagreed and found appellant guilty of possession of methamphetamine and fentanyl. It then

sentenced appellant to five years of incarceration for possession of methamphetamine, with three

years and five months suspended, and five years’ incarceration for possession of fentanyl, with five

years suspended.

       This appeal followed.

                                   II. STANDARD OF REVIEW

       Appellant challenges the sufficiency of the evidence to convict him for possession of the

illicit substances. “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial

court is presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (quoting Commonwealth v. Perkins,

295 Va. 323, 327 (2018)) (alteration in original). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’”

Secret v. Commonwealth, 296 Va. 204, 228 (2018) (alteration in original) (quoting Pijor v.

Commonwealth, 294 Va. 502, 512 (2017)). “Rather, the relevant question is whether ‘any rational


                                                 -3-
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va.

190, 193 (2009)). “If there is evidentiary support for the conviction[s], ‘the reviewing court is not

permitted to substitute its own judgment, even if its opinion might differ from the conclusions

reached by the finder of fact at the trial.’” Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)

(quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

                                           III. ANALYSIS

        Appellant asserts that the evidence presented in the trial court was insufficient to prove he

knowingly and intentionally possessed illicit narcotics. He says that because multiple different

illicit items were found in the vehicle, it is unclear which items his overheard statement referred to.

Thus, he maintains, the evidence is insufficient as a matter of law to sustain the convictions. This

Court disagrees.

        “It is unlawful for any person knowingly or intentionally to possess a controlled substance.”

Code § 18.2-250. “In order to convict a person of illegal drug possession, the Commonwealth must

prove beyond a reasonable doubt that the accused was aware of the presence and character of the

drug and that the accused consciously possessed it.” Yerling v. Commonwealth, 71 Va. App. 527,

532 (2020) (citing Jones v. Commonwealth, 17 Va. App. 527, 532 (1994)).

        “Mere proximity to a controlled drug is not sufficient to establish dominion and control.”

Id. (quoting Drew v. Commonwealth, 230 Va. 471, 473 (1986)). “[P]roof of actual possession is not

required; proof of constructive possession will suffice.” Id. (quoting Walton v. Commonwealth, 255

Va. 422, 426 (1998)). The Commonwealth can prove constructive possession by showing that there

are “acts, statements, or conduct of the accused or other facts or circumstances which tend to show

that the [accused] was aware of both the presence and character of the substance and that it was

subject to his dominion and control.” Id. (quoting Drew, 230 Va. at 473). Although “ownership or


                                                  -4-
occupancy of the premises where the drug is found does not create a presumption of possession, . . .

these factors may be considered in deciding whether an accused possessed the drug.” Id. (first

citing Code § 18.2-250.1(A); then citing Garland v. Commonwealth, 225 Va. 182, 184 (1983); and

then citing Lane v. Commonwealth, 223 Va. 713, 716 (1982)).

        “Often, the element of guilty knowledge must be shown by circumstantial evidence.”

Williams v. Commonwealth, 71 Va. App. 462, 484 (2020). “Circumstantial evidence is as

competent and is entitled to as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of guilt.” Sarka v.

Commonwealth, 73 Va. App. 56, 67 (2021) (quoting Coleman v. Commonwealth, 226 Va. 31, 53

(1983)). “Ultimately, ‘the issue [of what constitutes constructive possession] is largely a factual

one’ left to the trier of fact, not the appellate court.” Bagley v. Commonwealth, 73 Va. App. 1,

28 (2021) (alteration in original) (quoting Smallwood v. Commonwealth, 278 Va. 625, 630

(2009)).

        “Merely because [a] defendant’s theory of the case differs from that taken by the

Commonwealth does not mean that every reasonable hypothesis consistent with his innocence has

not been excluded. What weight should be given evidence is a matter for the [factfinder] to decide.”

Edwards v. Commonwealth, 68 Va. App. 284, 301 (2017) (quoting Haskins v. Commonwealth, 44

Va. App. 1, 9 (2004)). “By finding [a] defendant guilty, therefore, the factfinder ‘has found by a

process of elimination that the evidence does not contain a reasonable theory of innocence.’” Id.

(quoting Haskins, 44 Va. App. at 9). Accordingly, this Court will only reverse the trial court’s

decision to convict appellant if it is “plainly wrong or there is no evidence to support it.” Kelly v.

Commonwealth, 41 Va. App. 250, 257 (2003) (en banc).

        Considering all the evidence in the light most favorable to the Commonwealth, there is no

basis to disturb the trial court’s verdict. The record establishes appellant was the driver of the


                                                  -5-
vehicle. When appellant exited the vehicle, a glass smoking device was in plain view on the

driver’s side floorboard. When Deputy Hodges searched the vehicle, he found two clear plastic

bags in the center console containing white crystal-like and powder-like substances. Testing

confirmed one bag contained methamphetamine and the other contained fentanyl. A third clear

plastic bag with a green leafy substance was found under a towel on the seat. While searching the

vehicle, Deputy Hodges overheard appellant state to the canine officer that the items in the vehicle

were his. This statement creates a reasonable inference that appellant knew the plastic bags

contained methamphetamine and fentanyl and that those bags were in the center console.

Moreover, the location where the narcotics were found—here, the vehicle’s center console—“may

be considered in deciding whether an accused possessed the drug.” Yerling, 71 Va. App. at 532.

A reasonable factfinder could infer from this location that appellant knew of the drugs and exercised

control over them. Because a rational trier of fact could conclude this evidence was sufficient to

show appellant knowingly possessed methamphetamine and fentanyl, this Court will not disturb

the trial court’s judgment on appeal.

                                        IV. CONCLUSION

       The evidence at trial sufficiently proved that appellant possessed methamphetamine and

fentanyl in violation of Code § 18.2-250. Accordingly, this Court affirms appellant’s

convictions.

                                                                                           Affirmed.




                                                -6-